DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15 line 2 after “nitride material”, add a comma “,”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 13, it is indefinite as to whether the “plurality of polysilicon conductive layers” refers to the “plurality of conductive layers” in claim 1 line 12 or some other layers.  For purposes of examination the former interpretations will be used.  
Claim 1 recites the limitation "the plurality of polysilicon conductive layers" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5, and 9-18 do not correct the deficiencies in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0207193) (“Tanaka”) in view of Or-Bach et al. (US 2020/0013791) (“Or-Bach”). 
With regard to claim 1, figures 4-5 of Tanaka discloses a flash memory component, comprising: a plurality of conductive layers vertically (31a, 31b, 31c, 31d) spaced apart from one another and separated by voids Ag, each of the plurality of 
Tanaka does not discloses a vertically oriented support column in a staircase region of the plurality of conductive layers, the vertically oriented support column extending through, and mechanically coupled with, at least two of the plurality of conductive layers, and wherein at least one of the plurality of polysilicon conductive layers has a SiGe residue on a top surface, a bottom surface, or both.
However, figures 2A-2H and 7 of Or-Bach discloses a vertically oriented support column (vertical contact columns in WL contact pad region, fig. 7) in a staircase region (WL contact pad region, fig. 7) of the plurality of conductive layers , the vertically oriented support column extending through, and mechanically coupled with, at least two of the plurality of conductive layers (“wordline”, par [0090]), and wherein at least one of the plurality of polysilicon conductive layers (“wordline”, par [0090]) has a SiGe residue 
Therefore, it would have been obvious to one of ordinary skill in the art to form the sacrificial layer of Tanaka with the SiGe layer as taught in Or-Bach in order to be selectively etched vs the silicon.  See par [0167] of Or-Bach. 
With regard to claim 4, figures 4-5 and 15 of Tanaka discloses that the conductive layers (31a, 31b, 31c, 31d) are vertically spaced apart from one another by a distance of from about 5 nm to about 50 nm (line segment A1 at 40 nm in fig. 15).
With regard to claim 11, figures 4-5 of Tanaka discloses that a vertically oriented wall 34a extending through, and mechanically coupled with, the plurality of conductive layers (31a, 31b, 31c, 31d).
	With regard to claim 12, figures 4-5 of Tanaka discloses that the vertically oriented wall 34a comprises a dielectric material (“block insulation layers 34a comprise silicon oxide”, par [0035]). 
With regard to claim 13, figures 4-5 of Tanaka discloses that each of the plurality of memory cells (“memory cells”, par [0014]) comprises a charge storage structure (“electric charge accumulation layer 34b”, par [0071]).
With regard to claim 14, figures 4-5  of Tanaka discloses that each of the plurality of memory cells (“memory cells”, par [0014]) further comprises at least one dielectric layer 34a disposed between the wordline 31a and the charge storage structures 34b.
With regard to claim 15, figures 4-5 of Tanaka discloses that the at least one dielectric layer 34a comprises a nitride material an oxide material (“block insulation layers 34a comprise aluminum oxide”, par [0073]), or a combination thereof.

With regard to claim 17, figures 4-5 of Tanaka discloses that the charge storage structure 34b is a floating gate or a charge trap (“electric charge accumulation layers 34b”, par [0073]).
With regard to claim 18, figures 4-5 of Tanaka discloses that the conductive channel comprises polysilicon (“memory columnar semiconductor layers 35 comprise polysilicon”, par [0073]), Ge, SiGe, or a combination thereof.
With regard to claim 29, figures 2-5 of Tanaka discloses a flash memory (“non-volatile semiconductor storage device “, par [0003]) component, comprising: a plurality of polysilicon (“word-line conductive layers 31a to 31d comprise polysilicon (p-Si)”, par [0067]) conductive layers (31a, 31b, 31c, 31d) vertically spaced apart from one another and separated by voids Ag, each of the plurality of polysilicon conductive layers (31a, 31b, 31c, 31d) forming a word line (“word-line conductive layers 31a to 31d”, par [0060]), wherein the voids Ag provide a vacuum insulating medium (“gaps Ag are maintained under a substantially vacuum condition (k≈1”, par [0067]) between wordlines (31a, 31b, 31c, 31d) corresponding to the plurality of conductive layers (31a, 31b, 31c, 31d); a vertically oriented conductive channel 35 extending through the plurality of polysilicon conductive layers (31a, 31b, 31c, 31d); and a plurality of memory cells (“memory cells”, par [0014]) coupling the plurality of polysilicon conductive layers (31a, 31b, 31c, 31d) to the conductive channel 35, wherein each word line (31a, 31b, 31c, 31d) is associated with one of the plurality of memory cells (“memory cells”, par [0014]).

	However, figures 2A-2H and 7 of Or-Bach discloses that at least one of the plurality of polysilicon conductive layers (“wordline”, par [0090]) has a SiGe residue on a top surface, a bottom surface, or both (“SiGe layer could function as a sacrifice layer to be selectively etched (vs. silicon)”, par [0167]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the sacrificial layer of Tanaka with the SiGe layer as taught in Or-Bach in order to be selectively etched vs the silicon.  See par [0167] of Or-Bach.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0207193) (“Tanaka”), Or-Bach et al. (US 2020/0013791) (“Or-Bach”), and Baraskar et al. (US 2018/0033798) (“Baraskar”). 
With regard to claim 5, Tanaka and Or-Bach do not disclose that each of the conductive layers has a thickness of from about 10 nm to about 40 nm.
However, Baraskar discloses that each of the conductive layers (“word line layers”, par [0123]) has a thickness of from about 10 nm to about 40 nm (“thickness of word line layers of Region 0 are 31 nm”, par [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the word-lines conductive layers of Tanaka with the thickness as taught in Baraskar in order to achieve higher capacity memories.  See par [0041] of Baraskar. 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0207193) (“Tanaka”), Or-Bach et al. (US 2020/0013791) (“Or-Bach”), and Yoo et al. (US 2016/0049423) (“Yoo”).
With regard to claim 9, Tanaka and Or-Bach do not disclose that the support column forms at least a portion of a non-functional memory pillar that is electrically isolated from one or both of a source line and a drain line.
However, figure 4A of Yoo discloses that the support column 200b forms at least a portion of a non-functional memory pillar 200b that is electrically isolated 102 from a source line CSL.
Therefore, it would have been obvious to one of ordinary skill in the art to form the non-volatile semiconductor storage device of Tanaka with the dummy pillars as taught in Yoo in order to provide a three-dimensional semiconductor device configured to increase an integration density thereof.  See par [0005], [0075] of Yoo. 
With regard to claim 10, Tanaka and Or-Bach does not disclose comprising a plurality of non-functional memory cells adjacent to the non-functional memory pillar and mechanically coupling the non-functional memory pillar to the at least two of the plurality of conductive layers.
However, figure 4A of Yoo disclose comprising a plurality of non-functional memory cells 200b adjacent to the non-functional memory pillar 200b and mechanically coupling the non-functional memory pillar 200b to the at least two of the plurality of conductive layers 220.
Therefore, it would have been obvious to one of ordinary skill in the art to form the non-volatile semiconductor storage device of Tanaka with the dummy pillars as 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 29   have been considered and are addressed in the new rejection stated above.  Claims 4-5 and 9-18 depend on claim 1 and are addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             6/5/2021